Citation Nr: 1720981	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-23 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for pancreatitis, to include as secondary to rheumatoid arthritis and service-connected left ankle disability.

2.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2015, the Board remanded the case for further development.  In April 2016, the case was remanded to schedule the Veteran for a videoconference hearing.  A videoconference hearing was held before the undersigned Veterans Law Judge in August 2016, and a transcript of that hearing has been associated with the record.  During that hearing, the Veteran's represetnative clarified the theories of entitlement that they were asserting, as characterized above.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2016, the Board received additional evidence, including medical records.  In April 2017 correspondence, the Board informed the Veteran that the additional evidence was received after the case was last adjudicated by the RO and that it had not been considered by the AOJ.  In a May 2017 response, the Veteran indicated that he wanted the case remanded to the AOJ for review of the additional evidence that was submitted in support of his appeal.  Therefore, on remand, the AOJ should readjudicate the claims with consideration of this additional evidence. 

Accordingly, the case is REMANDED for the following action:

The case should be reviewed by the AOJ on the basis of the additional evidence received since its last adjudication of these claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

